
	
		II
		110th CONGRESS
		2d Session
		S. 2744
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2008
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to increase
		  the Nation’s competitiveness and enhance the workforce investment systems by
		  authorizing the implementation of Workforce Innovation in Regional Economic
		  Development plans, the integration of appropriate programs and resources as
		  part of such plans, and the provision of supplementary grant assistance and
		  additional related activities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Workforce Innovation in Regional
			 Economic Development Act of 2008.
		2.Statement of
			 purposeThe purpose of this
			 Act is to provide State and local governments with greater flexibility in
			 administering the workforce investment systems, through Workforce Innovation in
			 Regional Economic Development (referred to in this Act as WIRED)
			 activities—
			(1)so that the
			 workforce investment systems give the State and local governments additional
			 flexibilities that are needed to confront challenges in adjusting to the global
			 economy and that are based on the particular strengths of regional and local
			 economies;
			(2)so that entities
			 operating the workforce investment systems actively collaborate with
			 businesses, entities operating government economic development efforts,
			 entities operating private economic development efforts, and education partners
			 to ensure systems that meet the needs of both workers and businesses, and
			 operate to educate and train workers for employment opportunities that exist
			 today and in the future;
			(3)so that the use
			 of workforce development funds to carry out the workforce investment systems
			 provides flexibility to State and local governments that have developed
			 workforce development and related strategies for regional economies, allowing
			 for the adoption of innovative policies across the workforce development,
			 economic development, and education systems; and
			(4)in order to
			 better integrate workforce development, economic development, and education
			 systems through increased alignment of these systems.
			3.Establishment of
			 wired framework
			(a)In
			 generalThe Workforce Investment Act of 1998 is amended by
			 inserting after section 192 (29 U.S.C. 2942) the following new section:
				
					192A.Workforce
				innovation in regional economic development
						(a)DefinitionsIn
				this section:
							(1)Community
				collegeThe term community college means an
				institution of higher education, as such term is defined in section 102 of the
				Higher Education Act of 1965 (20 U.S.C. 1002), that provides not less than a
				2-year program.
							(2)Implementing
				entityThe term implementing entity means the
				entity specified under subsection (b)(2)(B)(i).
							(3)WiredThe
				term WIRED means Workforce Innovation in Regional Economic
				Development.
							(b)Workforce
				innovation in regional economic development plans
							(1)In
				generalThe Secretary, after consultation with the other Federal
				agency heads responsible for the administration of programs described in
				paragraphs (4)(D) and (5)(D) and included in a WIRED plan submitted under this
				subsection, may approve such plan for a region to support the development of
				human capital in the regional economy in order to—
								(A)foster economic
				development;
								(B)expand employment
				and advancement opportunities for workers; and
								(C)promote the
				creation of high-skill and high-wage opportunities.
								(2)Contents of
				planTo obtain approval of a WIRED plan under this subsection, 1
				or more Governors shall submit the plan to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require,
				including—
								(A)(i)information identifying
				the multi-county region in which the activities provided under the plan will be
				carried out, including identification of the communities in the region that
				share common characteristics, and a description of why the economy of the area
				involved comprises a regional economy; and
									(ii)in the event that the
				establishment of the region would result in the division of an area serving as
				a local area on the date of the submission of the plan, information
				describing—
										(I)the local board, one-stop operator,
				one-stop partners, and other entities that will serve the remainder of the
				local area; and
										(II)the transition that will occur to ensure
				that the requirements of this Act are carried out in the remainder;
										(B)(i)information specifying
				an implementing entity to carry out the plan; and
									(ii)a description of a broad-based
				regional partnership that has been created for the region identified under
				subparagraph (A)—
										(I)that represents the major assets of the
				region, including businesses, educational institutions, research and
				development facilities and programs, technology infrastructure, and physical
				infrastructure, consistent with the requirements of paragraph (3); and
										(II)that assists in developing the economic
				goals described in subparagraph (D) and the strategies described in
				subparagraph (E), and provides a forum for regional economic
				decisionmaking;
										(C)(i)a description of the
				major assets of the region, based on a regional assessment; and
									(ii)a description of information
				identifying the strengths of, weaknesses of, opportunities in, and risks
				facing, the region;
									(D)a description of
				economic goals for the region, based on the assets and strengths identified and
				described under subparagraph (C), and evidence of support for those goals from
				the broad-based regional partnership described in subparagraph (B);
								(E)a description of
				workforce development and related strategies to achieve the economic goals for
				the region as described under subparagraph (D), including describing the
				activities to be carried out under this subsection, consistent with paragraphs
				(4) and (5);
								(F)information on
				the workforce development programs that will be integrated in the region and
				that will provide funds that will be integrated to carry out the strategies
				described under subparagraph (E), in accordance with the requirements of
				paragraph (4), for an integrated workforce development program,
				including—
									(i)information
				identifying the programs to be integrated;
									(ii)of the resources
				available under each of the programs to the local area or other service area
				affected, the amount and proportion that will be used in the region to carry
				out the strategies described under subparagraph (E);
									(iii)a description
				of how the resources will be used to accomplish the goals described under
				subparagraph (D), including a description of the services to be provided, and
				how such services will be provided, consistent with clause (iv) and paragraph
				(4);
									(iv)assurances that,
				for purposes of carrying out the WIRED plan, the integrated workforce
				development program will include—
										(I)a regional
				workforce investment board (which may include individuals who are members of a
				local board, or entities that are local boards, on the date of submission of
				the plan) for the region—
											(aa)that
				substantially meets (as determined by the Governors involved) the requirements
				for local boards described in subsections (a), (b), and (c) (and (i) as
				applicable) of section 117;
											(bb)that submits to
				the Governors involved for approval a plan for the region that is substantially
				similar (as so determined) to the local plans required under section 118;
				and
											(cc)that will carry
				out functions, and be subject to limitations, that are substantially similar
				(as so determined) to the functions and limitations described in subsections
				(d), (e), (f), and (g) of section 117;
											(II)an implementing
				entity, which will ensure the maintenance of a one-stop delivery system for the
				region that is consistent with the requirements of section 121 for a local
				area;
										(III)service to
				populations consistent with the populations served by the programs being
				integrated, and universal access to core services described in section
				134(d)(2);
										(IV)compliance with
				the veterans’ priority of service requirement under section 4215 of title 38,
				United States Code;
										(V)coordination of
				services with employment-related programs not included in the integrated
				workforce development program; and
										(VI)compliance with
				requirements under this title relating to wage and labor standards (including
				nondisplacement provisions), grievance procedures and judicial review, and
				nondiscrimination; and
										(v)an assurance
				that, for purposes of carrying out the WIRED plan, not more than 10 percent of
				the funds expended under the integrated workforce development program each year
				will be expended on the costs of administration (as defined by the
				Secretary);
									(G)information on
				the community and economic development programs (including portions of
				programs), if any, that will be integrated in the region and that will provide
				funds that will be integrated to carry out the strategies described in
				subparagraph (E), in accordance with the requirements of paragraph (5), for the
				integrated workforce development program, including—
									(i)information
				identifying the community and economic development programs (including portions
				of programs) to be integrated;
									(ii)of the resources
				available under each of the programs to the service area affected, the amount
				and proportion that will be used in the region to carry out the strategies
				described under subparagraph (E); and
									(iii)a description
				of how the resources will be used to accomplish the goals described under
				subparagraph (D), including a description of the activities to be carried out,
				and how such activities will be carried out, consistent with paragraph (5);
				and
									(H)in addition to
				the resources described under subparagraphs (F) and (G), information
				identifying other resources that will be used to carry out the strategies
				described under subparagraph (E), from a wide range of sources, including
				resources of foundations, private investment from sources such as venture
				capital, and resources of Federal, State, and local governments.
								(3)Broad-based
				regional partnershipFor purposes of this subsection, a
				broad-based regional partnership—
								(A)shall
				include—
									(i)representatives
				of the local workforce investment systems in the region identified under
				paragraph (2)(A), such as a chairperson or executive director of a local board
				in such region;
									(ii)representatives
				of the education system in the region, including representatives from—
										(I)local educational
				entities;
										(II)community
				colleges; and
										(III)4-year
				institutions of higher education, as defined in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002);
										(iii)representatives
				of businesses and industry associations in the region; and
									(iv)representatives
				of local and regional economic development agencies in the region; and
									(B)may
				include—
									(i)representatives
				of local elected officials in the region;
									(ii)representatives
				of the philanthropic community;
									(iii)representatives
				of postsecondary education and training providers in the region, in addition to
				the providers described in subparagraph (A)(ii);
									(iv)representatives
				of private investment entities and private investors, such as seed and venture
				capital organizations, investor networks, and entrepreneurs;
									(v)representatives
				of faith-based and community-based organizations; and
									(vi)representatives
				of other Federal, State, or local entities or organizations that may enhance
				the carrying out of the activities of the partnership.
									(4)Integration of
				workforce development programs authorized
								(A)Authorization
				for integrationIn carrying out this subsection, the Secretary,
				after consultation with the other Federal agency heads responsible for the
				administration of the workforce development programs described in subparagraph
				(D) that are included in a WIRED plan, shall, upon the approval of the plan,
				authorize the implementing entity for the plan to integrate programs as
				described in subparagraph (B) to assist in implementing such plan.
								(B)IntegrationThe
				authorization shall give the implementing entity the authority to integrate, in
				accordance with such approved plan, the programs described in subparagraph (D)
				that are included in the approved plan (including the funds provided under the
				programs). The implementing entity shall integrate the programs into a single,
				coordinated, comprehensive integrated workforce development program to achieve
				the economic goals identified in such plan for the region.
								(C)Effect on
				program fundsThe funds integrated under subparagraph (B) may be
				used, consistent with paragraph (2)(F), to carry out any of the activities
				authorized under any of the programs described in subparagraph (D), or
				activities described in subparagraph (E), that are included in the plan.
								(D)Included
				workforce development programs
									(i)Mandatory
				programsA WIRED plan authorized under this subsection shall
				include programs (to be integrated into the integrated workforce development
				program) consisting of—
										(I)the program of
				workforce investment activities for adults authorized under chapter 5 of
				subtitle B; and
										(II)the program of
				workforce investment activities for dislocated workers authorized under chapter
				5 of subtitle B.
										(ii)Additional
				programsIn addition to the programs described in clause (i), a
				WIRED plan may include programs (to be integrated into the integrated workforce
				development program) consisting of—
										(I)the program of
				workforce investment activities for youth authorized under chapter 4 of
				subtitle B;
										(II)the program for
				the provision of employment services authorized under the Wagner-Peyser Act (29
				U.S.C. 49 et seq.); or
										(III)any of the
				other programs or activities provided by required one-stop partners as
				described in section 121(b)(1)(B).
										(E)Workforce
				development activitiesIn implementing a WIRED plan and an
				integrated workforce development program, the implementing entity shall provide
				for workforce development activities that shall include—
									(i)job training and
				related activities for workers to assist the workers in gaining the skills and
				competencies needed to obtain or upgrade employment in industries or economic
				sectors projected to experience significant growth in the region identified
				under paragraph (2)(A), which may include—
										(I)activities
				supporting workforce development related to entrepreneurship and small business
				development; and
										(II)the purchase of
				equipment to train job seekers and workers for high-growth occupations;
										(ii)activities to
				enhance the training and related activities described in clause (i) and to
				promote workforce development in the region identified under paragraph (2)(A),
				which may include—
										(I)the development
				and implementation of model activities, such as developing appropriate
				curricula to build core competencies and train workers in the region;
										(II)identifying and
				disseminating career and skill information relating to the region;
										(III)developing or
				purchasing regional data tools or systems to deepen understanding of the
				regional economy and labor market involved; and
										(IV)integrated
				regional planning, such as increasing the integration of community college
				activities with activities of businesses and the regional workforce investment
				system to meet the training needs of high-growth industries in the region;
				and
										(iii)appropriate
				employment-related activities and services, authorized under the workforce
				development programs that are integrated under the plan in accordance with
				subparagraph (B) that will assist in achieving the economic goals described
				under paragraph (2)(D) and in implementing the strategies described under
				paragraph (2)(E).
									(5)Integration of
				community and economic development programs authorized
								(A)Authorization
				for integrationIn carrying out this subsection, the Secretary,
				after consultation with the Federal agency heads responsible for the
				administration of the community and economic development programs described in
				subparagraph (D) that are included in a WIRED plan, if any, shall, upon the
				approval of the plan, authorize the implementing entity for the plan to
				integrate portions of programs, or entire programs, as described in
				subparagraph (B) to assist in implementing such plan.
								(B)IntegrationThe
				authorization shall give the implementing entity the authority to integrate, in
				accordance with such approved plan, portions of programs, or entire programs,
				described in subparagraph (D) that are included in the approved plan (including
				the funds provided under the portions or entire programs, as appropriate) to
				carry out the community and economic development activities described in
				paragraph (2)(G). The implementing entity shall integrate those portions or
				entire programs into the integrated workforce development program as described
				in paragraph (4)(B).
								(C)Effect on
				program requirementsThe funds integrated under subparagraph (B)
				may be used, consistent with paragraph (2)(G), to carry out any of the
				activities authorized under any of the programs described in subparagraph (D)
				that are included in the plan.
								(D)Included
				community and economic development programsA WIRED plan
				authorized under this subsection may include portions of programs, or entire
				programs (to be integrated into the integrated workforce development program)
				consisting of—
									(i)community
				development block grants authorized under title I of the Housing and Community
				Development Act of 1974 (42 U.S.C. 5301 et seq.);
									(ii)community
				services block grants authorized under the Community Services Block Grant Act
				(42 U.S.C. 9901 et. seq.);
									(iii)public works
				and economic development grants authorized under section 201 of the Public
				Works and Economic Development Act of 1965 (42 U.S.C. 3141);
									(iv)rural business
				enterprise grants or rural educational network grants authorized under section
				310B(c) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1932(c));
									(v)rural business
				opportunity grants authorized under section 306(a)(11)(A) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1926(a)(11)(A));
									(vi)grants
				authorized under section 108(q) of the Housing and Community Development Act of
				1974 (42 U.S.C. 5308(q)) (relating to economic development); and
									(vii)rural housing
				and economic development grants described in the Departments of Veterans
				Affairs and Housing and Urban Development, and Independent Agencies
				Appropriations Act, 1999, the Quality Housing and Work Responsibility Act of
				1998, or an amendment made by either of those Acts.
									(6)Performance
				measures and reporting
								(A)Performance
				measures
									(i)In
				generalThe Secretary shall establish performance measures that
				will be used to evaluate the performance of activities carried out under this
				subsection.
									(ii)Core
				indicators of performanceThe performance measures shall be based
				on indicators of performance, including core indicators of performance
				consisting of the following:
										(I)Entry into
				employment.
										(II)Retention in
				employment.
										(III)Earnings.
										(B)Recordkeeping
				and reportingEach implementing entity carrying out an approved
				plan under this subsection shall ensure that records are maintained and reports
				are submitted, in such form and containing such information as the Secretary
				may require, regarding the performance of activities carried out under this
				subsection, including performance relating to the performance measures
				established under subparagraph (A) (and any measures adopted by the Governors
				or regional board involved).
								(7)Technical
				assistance and evaluation
								(A)Technical
				assistanceThe Secretary shall provide such staff training,
				technical assistance, and other activities as the Secretary determines to be
				appropriate to support the implementation of this subsection.
								(B)EvaluationThe
				Secretary may require, as appropriate, each State with an approved plan under
				this subsection and implementing entity carrying out such a plan to participate
				in an evaluation of activities carried out under this subsection, including an
				evaluation using the techniques described in section 172(c).
								(8)Administration
				of funds
								(A)Separate
				records not requiredNothing in this subsection shall be
				construed as requiring a State or implementing entity to maintain separate
				records tracing any services or activities conducted under an approved WIRED
				plan to the programs under which funds were originally authorized, nor shall a
				State or implementing entity be required to allocate expenditures among such
				programs.
								(B)Single audit
				ActNothing in this section shall be construed to interfere with
				the ability of the Secretary to fulfill responsibilities for the safeguarding
				of Federal funds pursuant to the amendments made by the Single Audit Act of
				1984.
								(9)Federal
				responsibilities
								(A)Interagency
				memorandum of understandingNot later than 90 days after the date
				of enactment of the Workforce Innovation in Regional Economic Development Act
				of 2008, the Secretary and the other Federal agency heads responsible for the
				administration of programs described in paragraphs (4)(D) and (5)(D) shall
				enter into an interdepartmental memorandum of agreement providing for the
				implementation of WIRED plans with respect to the integration of programs and
				funds administered by the Secretary and the Federal agency heads.
								(B)Interagency
				funds transfers authorizedThe Secretary and the Federal agency
				heads are authorized to take such action as may be necessary to provide for
				intra-agency or interagency transfers of funds otherwise available to a State,
				or an entity within a State, in order to further the purposes of this
				subsection.
								(10)Effect on
				program requirementsThe requirements of the statutes authorizing
				the programs included in an approved plan shall not apply, except as specified
				in this subsection. The Secretary may issue regulations to carry out this
				subsection, including paragraph (2).
							(c)Wired
				supplementary grants
							(1)DefinitionIn
				this subsection, the term WIRED activities includes—
								(A)WIRED planning
				activities, including—
									(i)identifying a
				region described in subsection (b)(2)(A);
									(ii)creating a
				broad-based regional partnership described in subsection (b)(2)(B);
									(iii)conducting the
				assessment and obtaining the information described in subsection
				(b)(2)(C);
									(iv)developing
				economic goals described in subsection (b)(2)(D);
									(v)developing
				strategies described in subsection (b)(2)(E) and corresponding implementation
				plans that identify specific goals and tasks and provide a blueprint for how to
				achieve the economic goals for the region; and
									(vi)identifying
				resources to support the plan of the region; and
									(B)activities
				described in clause (i) or (ii) of subsection (b)(4)(E).
								(2)GrantsFrom
				funds available under section 286(s)(2) of the Immigration and Nationality Act
				(8 U.S.C. 1356(s)(2)), the Secretary may award grants—
								(A)to implementing
				entities to provide activities that will assist the entities in implementing
				WIRED plans approved under subsection (b); and
								(B)to States to
				enable the States to carry out WIRED activities.
								(3)ApplicationsFor
				an implementing entity or State to be eligible to receive a grant under this
				subsection, the Governors involved shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require, including—
								(A)(i)for a grant to an
				implementing entity, a description of the workforce development activities
				relating to the WIRED plan approved or submitted under subsection (b),
				including activities described in subsection (b)(4)(E), that will be carried
				out with the funds provided under the grant; and
									(ii)for a grant to a State, a
				description of the WIRED activities that will be carried out with such funds;
				and
									(B)(i)for a grant to an
				implementing entity, a description of the need for the grant funds to assist in
				the implementation of the WIRED plan under subsection (b); and
									(ii)for a grant to a State, a
				description of the need for the grant funds to carry out the WIRED
				activities.
									(4)Performance and
				accountabilityA State or implementing entity that receives grant
				funds under this subsection shall comply, with respect to activities carried
				out under this subsection, with any requirement applicable under paragraph
				(6)(B) or (7)(B) of subsection (b) to an implementing entity carrying out an
				approved plan under that subsection.
							(d)Authority to
				carry out additional wired activities under wia
							(1)Authorization
				for use of certain funds under wiaSubject to paragraph (2),
				funds available under sections 128, 133, and 171 may be used by recipients and
				subrecipients of those funds for WIRED activities (as defined in subsection
				(c)) in addition to the other activities for which such funds are authorized to
				be used.
							(2)LimitationIn
				using the funds attributable to workforce investment activities for such WIRED
				activities, the recipients and subrecipients shall be subject to the
				requirements that apply to those workforce investment
				activities.
							.
			(b)Conforming
			 amendmentSection 286(s)(2) of the Immigration and Nationality
			 Act (8 U.S.C. 1356(s)(2)) is amended by inserting and grants authorized
			 under section 192A(c) of the Workforce Investment Act of 1998 before
			 the period.
			(c)Table of
			 contentsThe table of contents in section 1(b) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.) is amended by inserting after
			 the item relating to section 192 the following:
				
					
						Sec. 192A. Workforce innovation
				in regional economic
				development.
					
					.
			
